DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT102017000118942, filed on 10/20/2017.
Status of Claims
Claims 1-13 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“Reinforcements 115”, see pg. 7, line 19
“Support longitudinal elements”, see pg. 19, line 16
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Element 215 in fig. 7a
Element 218 in fig. 7a
Element 302b in figs. 14-15 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
“Grooves 102” on pg. 9, lines 1-2 should be changed to “conduits 102” to maintain consistent labeling;
“canalization 213” on pg. 15, line 18 should be changed to “canalization 216” for consistent labeling;
One of “shutter 311” and “tray 311” should be changed as the label 311 appears to relate to both structures. See figs. 14-15 and pg. 17, line 10; pg. 19, line 1; pg. 20, line 25; and pg. 21, lines 11, 13, and 23.
Appropriate correction is required.
Claim Objections
Claims 3-4, 6-9, and 11-12 are objected to because of the following informalities:  
The language “the first plurality of channels” of claim 3 should be changed to “the plurality of channels” for clarity and consistency with claim 1;
The language “the first vertical channels and the second vertical channels” in claim 4 lacks antecedent basis and should be changed to “a first group of vertical channels and a second group of vertical channels” or change claim 4 to depend on claim 3;
The language “said second vertical channels” in claim 6 lacks antecedent basis and should be changed to “second vertical channels” or change claim 6 to depend on claim 3;
The language “said closing elements” in claims 7-8 lacks antecedent basis and should be changed to “closing elements” or change claims 7-8 to depend on claim 2;
The language “the plenum” in claim 9 lacks antecedent basis and should be changed to “a plenum” or change claim 9 to depend on claim 4;
The language “said first and second vertical channels” in claim 11 lacks antecedent basis and should be changed to “a first set of vertical channels and a second set of vertical channels” or change claim 11 to depend on claim 3;
The language “the shutters” in claim 12 lacks antecedent basis and should be changed to “shutters” or change claim 12 to depend on claim 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0126063 (referred to as Emoto) in view of US 2016/0014977 (referred to as Esaki).
Regarding claim 1, Emoto discloses a method for the air conditioning of closed environments (method of air conditioning carried out by the system of fig. 1), particularly for vertical farms, comprising the steps of: 
conditioning the air (see para. 71) 
by means of an air treatment unit (cooling system formed from natural cooling part L12, air conditioner L13x, air filter L13y, and air conditioner L22); 
distributing and taking the conditioned air into the closed environment (see figs. 1-3 and para. 75) 
through a plurality of channels (channels L3, L11, L13, and L21. See fig. 1) 
connected to said air treatment unit (see fig. 1); 
generating a flow of conditioned air (see para. 75 and fig. 2) 
exiting, through an opening (inlet L13a. See figs. 1 and 8 and para. 69. Emoto does not explicitly disclose there being a plurality of openings), 
from a first vertical wall (wall of plant growth chamber 1. See annotated fig. 1) 
and taken in, through a plurality of openings (openings leading into channels L3. See figs. 1-3 and para. 70), 
from the opposite vertical wall (figs. 1 and 8 discloses the air A1 moving through channels L3 which is located on the wall opposite to the wall which introduces the air A2 from inlet L13a. See annotated fig. 1) 
of the closed environment (see fig. 1 and annotated fig. 1); 
alternatively inverting the delivery direction of the conditioned air (para. 78 and figs. 8-9 disclose the flow of airflow being reversable) 
so as to hit the inside of the closed environment (when at least airflow A2 is introduced into the plant growth chamber 1 it hits the inside of the plant growth chamber 1) 
alternatively from one direction and subsequently from the opposite direction of the two vertical walls (figs. 8-9 and paras. 75 and 78 disclose airflow alternating between two opposite directions).
Emoto does not disclose wherein a flow of air exits through a plurality of opening and flows along a substantially parallel direction with respect to the floor of the closed environment.
However, Esaki does disclose a flow of air exiting through a plurality of opening (fig. 6 discloses a plurality of air outlets 18 exiting a vertical air outlet duct 17) and flowing along a substantially parallel direction with respect to the floor of the closed environment (fig. 6 discloses air flowing in a parallel direction to the floor).
Emoto and Esaki are considered analogous to the claimed invention because they both are in the field of air conditioning for agriculture. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow duct layout to have the vertical and horizontal channels of Emoto in order to allow control of airflow of multiple containers with small unevenness (Esaki: para. 23).
Regarding claim 2, Emoto in view of Esaki discloses the invention of claim 1 and the combination further discloses wherein that closing elements (Emoto: valves 6V. See para. 64) are provided for closing the flow of conditioned air (Emoto: para. 74 and figs. 8-9 disclose valves 6V being capable of closing the air flow to ducts L11 and L21) inside the channels (Emoto: see para. 74 and figs. 8-9) to alternatively invert the delivery direction of the conditioned air between the opposite vertical walls of the closed environment (Emoto: see para. 74 and figs. 8-9).
Regarding claim 3, Emoto in view of Esaki discloses the invention of claim 1 and the combination further discloses wherein in the first plurality of channels, first vertical channels (Esaki: air outlet duct 17. See fig. 6) are provided in fluid communication with the air treatment unit (Emoto: see at least figs. 1 and 8-9) and second vertical channels (Emoto: vertical channel within shelf post 31. see figs. 2-3 and annotated fig. 1) arranged parallel to the vertical walls of the closed environment (Esaki: fig. 6 discloses a secondary vertical air inlet duct 20 which is arranged parallel to a vertical wall. See annotated fig. A).
Regarding claim 4, Emoto in view of Esaki discloses the invention of claim 1 and the combination further discloses a plenum (Emoto: plenum within plant grown chamber 1. See at least fig. 1) is arranged between the first vertical channels and the second vertical channels (Emoto: figs. 1 and 8-9 disclose the plenum within plant growth chamber 1 being between duct L13 and channels L3) configured for the uniform distribution of the conditioned air inside the closed environment (Emoto: see para. 8).
Regarding claim 6, Emoto in view of Esaki discloses the invention of claim 1 and the combination further discloses wherein said second vertical channels are provided (Emoto: vertical channel within shelf post 31. see figs. 2-3 and annotated fig. 1), each realized as a gap (Emoto: see figs. 2-3) provided between the vertical wall of the closed environment (Esaki: fig. 6 and annotated fig. A disclose a vertical air inlet channel 20 being formed between a wall of a closed environment and a panel) and a vertical panel (Emoto: walls of shelf post 31. See annotated fig. 2) comprising said plurality of openings (Emoto: fig. 3 discloses a plurality of air inlets 31a which lead into the channel within shelf post 31).
Regarding claim 8, Emoto in view of Esaki discloses the invention of claim 1 and the combination further discloses wherein said closing elements for closing the flow of conditioned air are arranged at the ends of the first vertical conduits (Esaki: para. 57 discloses a mechanism for controlling air flow and volume being located at the air outlets 18 and air inlets 19 which are at the ends of air outlet duct 17. See fig. 6) opposite the air treatment unit (Esaki: para. 56 and fig. 6 disclose the end of air outlet duct 17 with the air controlling mechanism being opposite to the end of the air outlet duct 17 which is connected to the air conditioner).
Regarding claim 9, Emoto in view of Esaki discloses the invention of claim 1 and the combination further discloses wherein the plenum is divided into a first part and into a second part separated from each other by a separator element (Esaki: fig 6 discloses the interior of a plant growth chamber being divided into at least two parts via partition wall 8. See annotated fig. A).
Regarding claim 10, Emoto in view of Esaki discloses the invention of claim 9 and the combination further discloses the air treatment unit is placed selectively in fluid communication with each of the two parts of the plenum (Esaki: fig. 6 and para. 56 disclose an air conditioner being in fluid communication with the various plenums via air outlets 18) by means of the first vertical channels (Esaki: see fig. 6).
Regarding claim 11, Emoto in view of Esaki discloses the invention of claim 1 and the combination further discloses one or more air filtering elements (Emoto: air filter L13y) are provided in said first vertical channel (Esaki: fig. 6 discloses a vertical air outlet duct 17) and second vertical channels (Esaki: fig. 6 discloses a vertical air inlet duct 20).
Regarding claim 13, Emoto discloses a system for the air conditioning of closed environments (system as disclosed in at least fig. 1), particularly for vertical farms, comprising: 
an air treatment unit (cooling system formed from natural cooling part L12, air conditioner L13x, air filter L13y, and air conditioner L22) 
for the conditioning of the air (see paras. 71-72); 
a plurality of channels (channels L3, L11, L13, and L21. See fig. 1) 
connected to said air treatment unit (see fig. 1) 
and adapted to distribute and take the conditioned air (see figs. 1 and 8-9 and para. 71) 
present in the closed environment (para. 75 discloses the conditioned air in ducts L11, L21, and L13 travelling through plant growth chamber 1); 
an opening (inlet L13a. See figs. 1 and 8 and para. 69. Emoto does not explicitly disclose there being a plurality of openings) 
provided at the opposite vertical walls of the closed environment (wall of plant growth chamber 1. See annotated fig. 1) 
and configured to generate a flow of conditioned air (see para. 75 and fig. 2) 
that moves from the first vertical wall (see fig. 8 and annotated fig. 1) 
towards the opposite vertical wall (figs. 1 and 8 disclose air flowing from a first wall when exiting inlet L13a and moving towards the opposite wall when sucked into channels L3); 
closing elements (valves 6V. See para. 64) 
for closing the flow of conditioned air (para. 74 and figs. 8-9 disclose valves 6V being capable of closing the air flow to ducts L11 and L21) 
inside the channels (see para. 74 and figs. 8-9) 
configured to allow the alternate inversion of the conditioned air delivery (see para. 74 and figs. 8-9) 
so as to hit the inside of the closed environment (when at least airflow A2 is introduced into the plant growth chamber 1 it hits the inside of the plant growth chamber 1) 
alternatively from one direction and subsequently from the opposite direction (figs. 8-9 and paras. 75 and 78 disclose airflow alternating between two opposite directions).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emoto in view of Esaki, as applied to claim 1 above, and further in view of US 2012/0054061 (referred to as FOK).
Regarding claim 5, Emoto in view of Esaki discloses the invention of claim 1 and the combination further discloses wherein conditioned air is introduced into the closed environment under pressure (Emoto: para. 67 discloses a fan used to induce air flow into the plant growth chamber 1. Air induced by the fan inherently has increased pressure when compared to the interior of the plant growth chamber).
The combination does not explicitly disclose that the pressure inside the closed environment is higher than the external pressure.
However, FOK does disclose pressure inside a closed environment being higher than the external pressure (para. 24 discloses a positive pressure environment for farming in a dedicated environment).
Emoto and FOK are considered analogous to the claimed invention because they both are in the field of air treatment for closed environments. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to ensure the plant growing environment of Emoto be have a higher pressure than the exterior environment like FOK does in order to reduce the particulate contamination and pest infiltration from the outside (FOK: para. 24).
Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emoto in view of Esaki, as applied to claim 1 above, and further in view of US 4,058,253 (referred to as Munk).
Regarding claim 7, Emoto in view of Esaki discloses the invention of claim 1 but the combination does not disclose a configuration wherein the closing elements for closing the flow of conditioned air inside the channels are provided through shutters.
However, Munk does disclose closing elements for closing the flow of conditioned air inside channels being provided through shutters (dampers 62, 28, and 46. see figs. 1-2 and col. 17, lines 37-45).
Emoto and Munk are considered analogous to the claimed invention because they both are in the field of air conditioning for enclosed spaces. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the valves of Emoto to include the damper structures of Munk I order to allow more detailed control of air flow including completely closing an area in the air flow system (Munk: col. 3, line 56 to col. 4, line 8).
Regarding claim 12, Emoto in view of Esaki discloses the invention of claim 1 and the combination of Emoto in view of Esaki and Munk, as discussed in claim 7 above, further discloses that the flow of conditioned air can be controlled (Emoto: para. 67 discloses control of the conditioned air flow via adjusting fan speed) by sending it in controlled (Emoto: see para. 67) and gradually variable proportions over time (Emoto: para. 67 discloses a gradual control of air flow via changing the fan speed) through the air channels (Emoto: see para. 67 and figs. 1 and 8-9) and the shutters (Munk: dampers 62, 28, and 46 receive airflow from air conditioning system 10. see figs. 1-2 and col. 17, lines 37-45).

Annotated Figures

    PNG
    media_image1.png
    855
    1226
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 1 from Emoto.

    PNG
    media_image2.png
    844
    884
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated fig. 2 is an annotation of fig. 2 from Emoto.

    PNG
    media_image3.png
    648
    1567
    media_image3.png
    Greyscale

Annotated fig. 3
Annotated fig. 3 is an annotation of fig. 6 from Esaki.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2011/0302838 (Chen et al.) discloses an enclosed air conditioning system with a partition, vertical ducts, and multiple air inlets/outlets on opposing vertical walls;
US 9,888,635 (Wu et al.) discloses an enclosed space with a ventilation system which has an inlet on one vertical wall and an outlet on an opposing vertical wall;
US 6,012,384 (Badalament et al.) discloses an air conditioning system used in an enclosed agricultural environment;
US 2016/0084513 (Lee) discloses a basement air conditioning system with inlets/outlets on opposing vertical walls, vertical ducts, and shutters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLE N FRIEDMAN/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762